DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US20180188526, hereinafter Li).
Regarding claim 1, in Figs. 1 and 11, Li discloses a vibration device comprising: a light-transmitting body (12) that is located on a subject side of an imaging element; a cylindrical body (14) that includes a first end portion, a second end portion on an opposite side from the first end portion, and an outer surface and an inner surface that connect the first end portion and the second end portion to each other, the cylindrical body being connected to the light-transmitting body and holding the light-transmitting body on the first end portion side thereof; and a piezoelectric element (14) that is provided along a circumferential direction of the cylindrical body and that torsionally vibrates the cylindrical body (Figs. 11-14). (paragraph 26 discloses a plurality of piezoelectric elements arranged in a circumferential direction)
Regarding claim 6, the piezoelectric element is located between the first end portion and the second end portion of the cylindrical body.
Regarding claim 11, Li discloses another piezoelectric vibrator; wherein the another piezoelectric vibrator provides one of a vibration mode in which the piezoelectric vibrator vibrates the cylindrical body in a direction that connects the inner surface 31and the outer surface to each other and a vibration mode in which the piezoelectric vibrator vibrates the cylindrical body in a direction that connects the first end portion and the second end portion to each other.
Regarding claim 12, the light-transmitting body has a disc shape.
Claims 1, 2, 6 and 12, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeuchi (US20180239218, hereinafter Ikeuchi).
Regarding claim 1, in Figs. 10 and 11, Ikeuchi discloses a vibration device comprising: a light-transmitting body (20A, 20B) that is located on a subject side of an imaging element; a cylindrical body (21A) that includes a first end portion, a second end portion on an opposite side from the first end portion, and an outer surface and an inner surface that connect the first end 
Regarding claim 2, Figs. 10-12 show stepped portions between the piezoelectric element and the first portion. 
Regarding claim 6, the piezoelectric element is located between the first end portion and the second end portion of the cylindrical body.
Regarding claim 12, the light-transmitting body has a disc shape or dome shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li or Ikeuchi.
Regarding claim 7, Li and Ikeuchi disclose the invention as explained above, but fails to disclose the piezoelectric element located at a position of a node of a torsional vibration of the cylindrical body. The node of a vibration is a location of zero displacement, so it would have been obvious to one with ordinary skill in the art at the time the invention was filed to place the piezoelectric element in a location of zero displacement to minimize the stress in the device and extend the lifetime of the element. 
Regarding claim and 16, Li and Ikeuchi disclose the invention as explained above, but fails to disclose the material used to from the cylindrical body including stainless steel, composite body including resin and a material with higher rigidity than the resin or glass. It is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to select a composite material or stainless steel to form the cylindrical body since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Allowable Subject Matter
Claims 3-5, 8-10, 13-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the structural arrangement of the vibration device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837